internal_revenue_service number release date index number ------------------------------------------------ ------------------------------------------------ -------------------------------------------------- --------------------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------ telephone number -------------------- refer reply to cc ita b02 plr-112971-08 date date fy ------------- fy ------------- legend taxpayer ------------------------------------------------ date1 ------------- development1 ------------------- location1 --------------------------------- year1 ------ year2 ------ year3 ------ firm -------- person1 ------------------------- person2 ----------------------- dear ---------------- this ruling responds to a letter dated date submitted by your authorized representative requesting an extension of time under of the procedure and administration regulations for taxpayer to make an election to use the alternative_cost_method of accounting in conformity with the requirements of revproc_92_29 1992_1_cb_748 facts taxpayer is an accrual-basis corporation engaged in the business of real_estate development taxpayer’s fiscal_year ends on date1 this request for relief concerns one development project development1 located at location1 development1 involves residential units and is projected to last years taxpayer is required to build certain common improvements in association with development1 the first sale of residential units in development occurred in june of fiscal year1 plr-112971-08 revproc_92_29 1992_1_cb_748 allows a developer of real_estate to automatically elect the alternative_cost_method with respect to its projects this alternative_cost_method allows a developer to include in the basis of properties sold their allocable share of the estimated cost of common improvements without regard to whether the costs are incurred under sec_461 of the internal_revenue_code subject_to certain limitations under dollar_figure of revproc_92_29 1992_1_cb_748 the developer must file a request with the appropriate director for the internal_revenue_district in which is located the principal_place_of_business or the principal office or agency the request must be filed on or before the due_date of the developer's original federal_income_tax return determined with regard to extensions of time for the taxable_year in which the first benefited property in the project is sold in addition the developer must also attach a copy of the request to its timely filed original income_tax return for the taxable_year further under dollar_figure of revproc_92_29 c b dollar_figure a developer that has received permission to use the alternative_cost_method with respect to a project must file an annual_statement with the appropriate director for the internal_revenue_district in which is located the principal_place_of_business or the principal office or agency if the developer is a corporation or partnership the annual_statement must be filed on or before the due_date of the developer's original federal_income_tax return determined with regard to extensions of time for the first taxable_year following the taxable_year for which the developer received permission to use the alternative_cost_method and for each succeeding taxable_year in which the developer uses the alternative_cost_method the developer must also attach a copy of the annual_statement to its timely filed determined with regard to extensions of time original federal_income_tax return for each taxable_year taxpayer’s federal form_1120 for fiscal year1 was prepared by firm in its fiscal year1 return taxpayer used the alternative_cost_method to determine the basis of the residential units sold in development1 during fiscal year1 however taxpayer did not file a timely request to use the alternative_cost_method for development1 with the director or attach a copy of such a request to its original fiscal year1 income_tax return as required under revproc_92_29 1992_1_cb_748 although taxpayer continued to use the alternative_cost_method on its fiscal year2 and fiscal year3 income_tax returns taxpayer did not file the applicable annual_statement with the director for those fiscal years further taxpayer did not attach a copy of the applicable annual_statement to its fiscal year2 income_tax return but it did attach the applicable statement to its fiscal year3 return with a copy of this request firm has been preparing taxpayer’s income_tax returns for over ten years for developments that taxpayer planned to use the alternative_cost_method described in revproc_92_29 1992_1_cb_748 firm’s normal practice was to direct taxpayer to file the appropriate request to elect the alternative_cost_method with the director and to plr-112971-08 attach a copy of such request to its income_tax return in the year the first benefited property was sold firm would also direct taxpayer to file the applicable annual_statement each year as required under the revenue_procedure firm did not direct taxpayer to file the appropriate documents to request to use the alternative_cost_method for development1 when firm prepared taxpayer’s fiscal year1 form_1120 also firm did not direct taxpayer to file the applicable annual_statement regarding the alternative_cost_method and development1 with the director or attach a copy of such statement to its fiscal year2 form_1120 taxpayer’s internal tax expert person1 relied on firm to direct her regarding the filings required under revproc_92_29 1992_1_cb_748 person1’s expertise was auditing and financial_accounting and not federal tax law in may of fiscal year2 person1 asked firm if taxpayer needed to file any documents required under revproc_92_29 1992_1_cb_748 regarding development1 for fiscal year2 unfortunately person1 died unexpectantly before firm contacted her about the inquiry it appears firm did not respond to person1’s may fiscal year2 inquiry at any time taxpayer hired person2 to replace person1 firm prepared taxpayer’s fiscal year2 form_1120 using the alternative_cost_method for development1 but did not direct taxpayer to file the annual_statement required under the revenue_procedure person2 was unaware of the requirement and only compared the fiscal year2 form_1120 to the fiscal year1 form_1120 in analyzing any need for changes to the fiscal year2 form_1120 in august of fiscal year3 taxpayer hired a new tax firm to prepare its tax returns the new firm noted the failure to timely file the election to use the alternative_cost_method for development1 and informed taxpayer of the need to file this request law and analysis sec_301_9100-1 through set forth the standards that the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides an automatic_extension of time to make certain statutory elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-3 provides that requests for relief under will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 enumerates five circumstances under which a taxpayer is deemed to have acted reasonably and in good_faith a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the service or if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was plr-112971-08 unaware of the necessity for the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy- related penalty has been or could be imposed under at the time the taxpayer requests relief ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 also provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under a before the taxpayer's receipt of a ruling granting relief under sec_301_9100-3 provides that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested -- i is subject_to the procedure described in e i ii requires an adjustment under a or would require an adjustment under a if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made plr-112971-08 iii would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination an appeals_office or a federal court and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or iv provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year based on our analysis of the facts the taxpayer in the present case acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of have been met furthermore the time for making elections under revproc_92_29 is not expressly prescribed by statute and taxpayer's request for relief was filed within such time considered reasonable under the circumstances taxpayer failed to timely file an election to use the alternative_cost_method regarding development1 because taxpayer reasonably relied on the advice of a qualified_tax professionals who failed to make known to taxpayer the requirement to make the election under revproc_92_29 regarding development1 taxpayer always intended to use the alternative_cost_method under revproc_92_29 for development1 and represents that it in fact used the method to compute its basis in the properties sold in fiscal year1 taxpayer is not seeking to alter a return position for which an accuracy- related penalty has been or could be imposed under taxpayer did not use hindsight in requesting relief no facts have changed since the due_date for making the election that make the election advantageous to taxpayer finally taxpayer acted promptly in filing its request for relief before the service discovered the failure to make the regulatory election therefore taxpayer acted reasonably and in good_faith furthermore granting relief will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made nor will any closed taxable years be affected additionally none of the circumstances listed in c which describes conditions under which the interests of the government are generally deemed to be prejudiced with respect to accounting_method regulatory elections are present in this case therefore the interests of the government will not be prejudiced by granting the requested relief because taxpayer acted reasonably and in good_faith and because the interests of the government will not be prejudiced if the request for relief is granted taxpayer is granted an extension of days from the date of this ruling to file with the director a request to use the alternative_cost_method under revproc_92_29 plr-112971-08 taxpayer represents that it will comply with the other requirements of revproc_92_29 including any consent to extend the period of limitation required by any annual_statement required by and any supplemental statement required by for all applicable fiscal years after fiscal year1 please note that any correspondence or documents required under revproc_92_29 including the required annual statements for fiscal year2 and year3 should be filed directly with the director the ruling contained in this letter is based upon facts and representations submitted by taxpayer except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transactions under the provisions of any other sections of the code or regulations that may be applicable thereto this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that a private_letter_ruling may not be used or cited as precedent in accordance with the power_of_attorney on file in our office a copy of this letter is being sent to your representative a copy of this letter_ruling should be attached to the returns schedules and forms filed in connection with making the election under revproc_92_29 1992_1_cb_748 when such forms are filed sincerely yours thomas d moffitt chief branch office of associate chief_counsel income_tax accounting cc under the new structure of the internal_revenue_service a developer must now file its request with the director as defined in sec_1 of revproc_2008_1 2008_1_irb_1
